DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 7.  The phrases “the second protruding portion” and “the first protruding portion” are indefinite.  It is unclear whether Applicant intends to limit the second protruding portion and first protruding portion to a single second protruding portion and a single first protruding portion because the claim language previously recited at least one first protruding portions and at least one second protruding portions.  
Re: claim 9.  The phrase “gently curved” is indefinite.  The term “gently” fails to clearly define the metes and bounds of the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2012176320 (WO’320).
Re: claims 1, 2, and 9.  WO’320 shows in figures 6 and 7 a vehicle footrest support structure comprising:

a footrest main body 22 on which a foot of an occupant is placeable;

a panel member 12 of a vehicle interior floor which includes an inclined portion shown in the area of the end of the lead line of 12
inclined forward and upward from a horizontal portion shown in the area of the lead line of 26A; and

a shock absorbing member, as labeled, interposed between the panel member 12 and the
footrest main body 22,

wherein the inclined portion of the panel member includes a recessed portion, as labeled,
which is recessed downward,

the shock absorbing member includes a thinned portion in the area 26B in a portion facing the
recessed portion, which is thinner than other portions such as above the end of the lead line of 26A, and


See Next Page.












[AltContent: textbox (First thickened portion )][AltContent: connector][AltContent: ][AltContent: textbox (Deformation allowing space)][AltContent: arrow][AltContent: textbox (Recessed portion)][AltContent: arrow][AltContent: textbox (Shock absorbing member)][AltContent: arrow]
    PNG
    media_image1.png
    604
    687
    media_image1.png
    Greyscale



                                                                             Fig. 6





a deformation-allowing space, as labeled, is formed between the recessed portion and the shock absorbing member.
	
	Re: claim 3.  WO’320 shows in figure 6 a first thickened portion, as labeled, whose thickness increases forward from the thinned portion 26B.
	Re: claim 4.  WO’320 shows in figure 6 the limitation wherein the shock absorbing member includes a second thickened portion 26C whose thickness increases rearward from the thinned portion.
	




See Next Page.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over WO’320 in view of US Patent 3311331 to Steimen.
Re: claim 5.  WO’320 shows in figures 1-3 wherein the shock absorbing member shown in the area of the lead arrow 10 includes a plurality of protruding portions which abut the panel member 12, but is silent with regards to the protruding portions abutting specifically along a peripheral edge of the recessed portion.
Steimen teaches in figures 1-3 the limitation wherein protruding portions, as labeled, of a shock absorbing member 1 abut a panel member 5 along a peripheral 
[AltContent: textbox (Protruding portions)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    163
    343
    media_image2.png
    Greyscale
  
edge of a recessed portion shown radially outward of the protruding portions 6.


[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    440
    566
    media_image3.png
    Greyscale

[AltContent: textbox (Protruding portions )]

				    Fig. 2 of WO’320
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the arrangement of the protruding portions and the recessed portion of WO’320 to have been arranged such that the protruding portions abut the panel member along a peripheral edge of the recessed portion, in view of the teachings of Steimen, in order to provide a means of securely covering the edges of the recessed portion to prevent the entry of dirt and other debris within the recessed portion which would reduce the deformation allowing space and potentially affect the vibration absorbing function of the device.   
	Re: claim 6.  In an alternate interpretation of Steimen the recessed portion of the panel member 5 is shown at element 4 such that the peripheral edge would be the edge of protrusions 6 such that Steimen teaches the protruding portions of the shock absorbing member 1 coming into surface contact with the panel member 5 outside the peripheral edge of the recessed portion 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the arrangement of the protruding portions and the recessed portion of WO’320, as modified, to have been arranged such that the protruding portions come into surface contact with the panel member outside the peripheral edge of the recessed portion, in view of the teachings of Steimen, in order to provide a means of more securely covering the edges of the recessed portion to prevent the entry of dirt and other debris within the recessed portion which would reduce the deformation allowing space and potentially affect the vibration absorbing function of the device.   
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over WO’320 in view of US Patent 2017/0057431 to Signh.
Singh teaches in figure 3 the use of a side member, as labeled, extending in the vehicle width direction being disposed below a panel member 72 and the side member being joined to the panel member to form a closed cross section together with a region of the panel member including a recessed portion, as labeled. 



[AltContent: textbox (Recessed portion)]
[AltContent: arrow][AltContent: textbox (Side member)][AltContent: arrow]
    PNG
    media_image4.png
    301
    503
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the a portion of the panel member of WO’320 including the recessed portion to have included a side member joined below it, in view of the teachings of Singh, in order to provide a means of reinforcing the panel member area including the recessed portion for improved structural integrity. 

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR-101132029, JP-10297345, and KR-970036997 teach the use of similar footrest support arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
July 16, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657